Citation Nr: 1547472	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral retinitis pigmentosa.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 1953 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and May 2011 rating decisions of the VA Regional Office (RO) in Seattle, Washington and Salt Lake City, Utah, respectively.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral retinitis pigmentosa clearly and unmistakably preexisted the Veteran's service and clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of the Veteran's service.


CONCLUSION OF LAW

Bilateral retinitis pigmentosa was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in July 2010 and April 2011 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of his claim.  A pertinent fee-based examination was obtained in December 2014.  38 C.F.R. § 3.159(c)(4).  The fee-based examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2015).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Congenital or developmental defects, and refractive error of the eye, are not considered to be diseases or injuries within the meaning of VA laws governing the award of service connection for diseases and injuries related to service.  38 C.F.R. § 3.303.  However, the VA General Counsel has rendered a legal opinion which holds that service connection may be granted for hereditary diseases, such as retinitis pigmentosa, which either first manifested during service or which pre-existed service and progressed at an abnormally high rate, presumably due to aggravation or to a superimposed injury during service.  VAOPGCPREC 82-90 (July 18, 1990).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs include his January 1953 enlistment examination, which showed normal eyes, but defective vision was specifically noted.  The Veteran was shown to have distant vision in his right eye of 20/50 correctable to 20/30 and in his left eye of 20/40 correctable to 20/25.  He also had refraction by -1.00 in his right eye and -.75 in his left eye.  In the report, the service examiner also provided a "PULHES" medical profile.  The PULHES medical profile system is designed to reflect the overall physical and psychiatric condition of an individual on a scale of one (high level of fitness) to four (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "E" is indicative of the "eyes."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  After examination, the service examiner noted that the Veteran's PUHLES profile for the "E" category at entrance was a "two," indicating some deficiency in the Veteran's eyes.  In the Veteran's report of medical history, he answered yes to eye trouble and reported wearing glasses.  

The Veteran's STRs continue to show defective vision.  An October 1956 examination shows that the Veteran had distant vision in both right eyes of 20/50 correctable to 20/25.  He had near vision of 20/60 correctable to 20/20 in both eyes.  It was noted that the Veteran had hyperopia corrected by glasses since 1954.  In his report of medical history, the Veteran again answered yes to eye trouble and hyperopia was reported.  Examinations throughout the Veteran's service after the 1956 examination through his retirement examination in June 1974 showed a worsening of vision and that glasses were needed.  For example, an October 1960 examination showed that the Veteran had distant vision in both eyes of 20/70 correctable to 20/40 and near vision in both eyes of 20/70 correctable to 20/25.  That examination noted that the Veteran's present spectacles did not correct satisfactorily and that a change was recommended.  His reports of medical history also continue to show a report of eye trouble and that glasses were needed.  

An August 1966 ophthalmologic consultation shows that the Veteran reported having a blur in vision.  Compound hyperopia astigmatism was diagnosed.  April 1973 and April 1974 optometric consultations show that external and ophthalmoscopy were negative.  

His June 1974 retirement examination showed normal eye examination and that he had right eye distant vision of 20/200 correctable to 20/20 and left eye distant vision of 20/100 correctable to 20/20.  Refraction in his right eye was shown as by +4.75, S -0.75, and CX 180; in his left eye was by +4.50, S -2.50, and CX 180.  He had near vision of 20/400 correctable to 20/20 by +1.00 in his right eye and 20/100 correctable to 20/20 by +0.75 in his left eye.  Defective distant and near vision corrected were noted.  The Veteran was again assigned a profile of "two" for the "E" category.  There is no diagnosis of retinitis pigmentosa in his STRs.  There is also no indication of an injury to his eyes.  

Post service treatment records show that the Veteran has been statutorily blind due to retinitis pigmentosa since at least October 2001.  None of the Veteran's records contain any opinion indicating whether his bilateral retinitis pigmentosa is related to his military service, to include whether it preexisted service and if so, whether it was aggravated.

The Veteran's statements show that while he acknowledges that retinitis pigmentosa is congenital, he believes it was worsened by his service.  See, e.g., July 2011 statement.  The Veteran reported that his vision was 20/20 at entrance in February 1953 and that he did not require corrective glasses and was unaware of any vision issues.  Id.  The Veteran has reported that his vision problems began in around 1954 after working as a radar operator.  See July 2010 statement.  He has reported that staring at radar screens worsened his condition.  See November 2014 statement.  

The Veteran was afforded a fee-based examination in December 2014.  The reported that his symptoms began in March 1954.  The Veteran reported that his condition began when he found he was qualified for duty as a radar operator.  He reported that at that time, he was not aware of any known vision issues.  The Veteran reported that after performing as a radar operator for nearly two years, under extreme glare conditions, his eyes became watery with blurred vision and he was no longer able to perform his duties.  He reported that he was found to have early stages of retinitis pigmentosa and was found to be medically unfit to perform further duty as a radar operator.  The Veteran reported that the condition had worsened.  The examiner reported the vision findings in the January 1953 entrance and June 1974 retirement examinations and also noted the August 1966 and April 1974 consultations.  The examiner opined that the Veteran's disability clearly and unmistakably exited prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reported that based on examination and the medical records reviewed, it was their opinion that the Veteran's current eye condition was not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner reported that medical records did not indicate anything that could have aggravated the condition.

Based on a review of the evidence, the Board concludes that service connection for bilateral retinitis pigmentosa is not warranted.  Although the Veteran currently has bilateral retinitis pigmentosa, and has reported that staring at radar screens hurt his eyes, the evidence shows fails to show that retinitis pigmentosa is related to his military service.  

The Board finds that the presumption of soundness has been rebutted with regards to the Veteran's vision.  The only medical opinion of record, that of the fee-based examiner, shows that the Veteran's retinitis pigmentosa clearly and unmistakably preexisted service.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  It is also uncontradicted.  Furthermore, the examiner's opinion is supported by the Veteran's STRs.  As noted above, defective vision and a profile of "two" for his vision was noted on his 1953 entrance examination.  Contrary to the Veteran's assertions during this appeal that he had no vision problems at entrance to service, his own report of medical history at the time of that examination shows that he reported having eye trouble and reported wearing glasses.  Although the Veteran's STRs did not specifically mention bilateral pigmentosa, the examiner's opinion shows that the Veteran's disability preexisted service.  Therefore, based on the uncontradicted fee-based examiner's opinion and the entrance examination, the Board concludes that clear and unmistakable evidence has been presented to show that the Veteran had bilateral retinitis pigmentosa that preexisted his military service.

The evidence also shows that the Veteran's preexisting bilateral retinitis pigmentosa was clearly and unmistakably not worsened beyond its natural progression due to his military service.  The only medical opinion of record, that of the 2014 examiner, shows that medical records did not indicate anything that could have aggravated the condition.  Again, the Board accords this opinion great probative value as it was formed after interviewing and examining the Veteran and reviewing the medical evidence of record.  Although the Veteran's 1974 retirement examination showed a worsening of his vision compared to the 1953 entrance examination, based on the 2014 fee-based examiner's opinion, the evidence shows that the Veteran's disability did not clearly and unmistakably worsen beyond its natural progression.  No medical professional has provided any opinion to the contrary.

In this case, the evidence fails to show that the preexisting bilateral retinitis pigmentosa was aggravated by the Veteran's duties as a radar operator.  The Veteran's STRs throughout his 22 years of service show worsening vision, but no evidence to indicate that such was not beyond the natural progression of his preexisting disability.  In light of the 2014 examiner's uncontradicted opinion, the Board concludes that the Veteran's preexisting bilateral retinitis pigmentosa clearly and unmistakably was not aggravated by his military service. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of retinitis pigmentosa falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  As such, his own assertions as to etiology have no probative value.

Based on the evidence, the Board finds that retinitis pigmentosa loss clearly and unmistakably preexisted the Veteran's military service and the retinitis pigmentosa clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of the Veteran's military service.  Accordingly, the Board concludes that retinitis pigmentosa was not incurred or aggravated in service.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral retinitis pigmentosa is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for retinitis pigmentosa is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


